Plaintiff failed to provide timely written notice of its intention to make a claim for damages arising out of defendant’s delay, a condition precedent to commencing an action pursuant to section 23 of the parties’ contract (see A.H.A. Gen. Constr. v New York City Hous. Auth., 92 NY2d 20, 30-31 [1998]; 4-A Gen. Contr. Corp. v New York City Hous. Auth., 28 AD3d 261 [1st Dept 2006]). Plaintiffs July 26, 2004 letter which was allegedly *480sent to defendant, does not satisfy the requirement of written notice. The letter was not designated as a notice of claim, gave no indication of an intent to make a claim, and was sent long before the March 2006 accrual of plaintiffs claim rather than within 20 days of the date the claim arose (see Bat-Jac Contr. v New York City Hous. Auth., 1 AD3d 128 [1st Dept 2003]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Tom, J.R, Mazzarelli, Catterson, Renwick and DeGrasse, JJ.